DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          PHYLLIS ZIMMET,
                             Appellant,

                                     v.

 DOROTHY WINKLER, Individually, and as Trustee of the Elaine Quart
           Trust dated August 5, 1999, as amended,
                          Appellee.

                               No. 4D16-4286

                              [October 5, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jessica Ticktin, Judge; L.T. Case No. 2015CP002801.

   Brandan J. Pratt and Jennifer L. Fox of Huth, Pratt & Milhauser, Boca
Raton, for appellant.

  R. Lee McElroy IV of Downey ǀ McElroy, P.A., Palm Beach Gardens, for
appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.